       Case: 1:18-cv-00236-JMV Doc #: 20 Filed: 06/16/20 1 of 1 PageID #: 1037




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION


KACEY L. PHIFER                                                                       PLAINTIFF

                                                                         NO. 1:18CV00236-JMV

NANCY BERRYHILL
Acting Commissioner of Social Security                                             DEFENDANT


                                             ORDER

       BEFORE THE COURT are Plaintiff’s Petition for Attorney Fees Under the Equal

Access to Justice Act, 28 U.S.C. § 2412(d) [18] and the Commissioner’s response [19]. For the

reasons stated in Plaintiff’s petition, and hearing no objection from Defendant, the Court finds

Plaintiff’s attorney fee award request is reasonable, and the request for reimbursement for costs

is well taken. Accordingly, it is hereby ORDERED that Plaintiff’s petition is granted, and

Plaintiff is awarded $7,827.00 in attorney fees. It is further ORDERED that Plaintiff is awarded

$400.00 as reimbursement for costs. Lastly, consistent with Astrue vs. Ratliff, 130 S. Ct. 2521

(2010), the EAJA award check should be made payable to Plaintiff (for the benefit of her

counsel) and mailed to her counsel.

       SO ORDERED this 16th day of June, 2020.



                                                     /s/ Jane M. Virden
                                                     United States Magistrate Judge
